Case 7:19-cr-00700-VB Document 43 Filed 12/10/19 Page 1of1

  

 

CALHOUN & LAWRENCE, LLP
ATTORNEYS AT LAW
81 MAIN STREET
SUITE 504
WHITE PLAINS, NEW YORK !O60]

(914) 946-5900

CLINTON W. CALHOUN, Ie
KERRY A. LAWRENCE ®* FAX (914) 946-5906

REBECCA R. BROWN®**

December 10, 2019

 

 

"ALSO ADMITTED IN VA & DC APPLICATION GRANTED.
marge ROMEO INST In the future, defense counsel should address such
BY ECF requests to the Pretrial Services Officer, who shall have
Honorable Vincent L. Briccetti discretion to grant or deny same.
United States District Judge .
United States Courthouse SO PRDERED:
300 Quarropas Street Kut fe (2014
White Plains, NY 10601 Vincent L. Briccetti, U.S.D.J. Date

 

 

 

Re: United States v. Dorothy McAllister
19 Cr. 700 (VB)

Dear Judge Briccetti:

My client Dorothy McAllister respectfully asks for the Court’s permission to celebrate
Christmas Day with family at the home of a family friend in Westchester County. I have
provided the specifics of the name and address of the friend to Pretrial Services and to the
Government. Ms. McAllister proposes to leave home on Christmas Day at 12:30 p.m. to go to
the celebration and to return home by 8:00 p.m. the same day.

Ms. McAllister previously was given permission to attend a Thanksgiving family
dinner at the same friend’s house and everything worked out as it should have.

Ms. McAllister is in compliance with the conditions of her release. Neither the
Government nor Pretrial Services have any objections to Ms. McAllister’s Christmas request.

Wishing the Court and its staff a happy Holiday season.

Respectfully submitted,

penne

we

“a
LS By yh fy oo
OO einihg hed Fut by,

Clinton W. Calhoun, III

ce: AUSA Shiva Logarajah (by ecf)
USPO Leo Barrios (by e-mail)
